DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kirk Gottlieb (Reg. No. 42,596) on June 3, 2022.

1. (Currently Amended) A detection system, comprising:
a first-sensor positioned at a first-location on a host-vehicle, the first-sensor detecting and tracking objects in a first-field-of-view;
a plurality of second-sensors positioned at a plurality of second-locations different than the first-location, each of said plurality of second-sensors detecting objects in its respective second-field-of-view that at least partially overlaps the first-field-of-view;
a controller in communication with the first-sensor and the plurality of second sensors, the controller configured to:
track at least one object-of-interest in the first-field-of-view;
determine determining, during the tracking, that the first-field-of-view has become obstructed;
responsive to determining that the first-field-of-view has become obstructed:
select a second-sensor that has a least obstructed view of the object-of interest among the plurality of second-sensors;
receive sensor data from the second-sensor including the object-of interest;

use the sensor data to track the object-of-interest; and 
in a fully autonomous mode to avoid interference or collision with the object-of-interest.

16. (Currently Amended) A detection method, comprising:
detecting and tracking objects in a first-field-of-view with a first-sensor, the first- sensor positioned at a first-location on a host-vehicle;
detecting objects in a second-field-of-view with a plurality of second-sensors, the
plurality of second-sensors positioned at a plurality of second-locations different than the first-location, the second-field-of-view of each of the plurality of second-sensors at least partially overlapping the first-field-of-view;
tracking, with a controller in communication with the first-sensor and the plurality
of second-sensors, at least one object-of-interest in the first-field-of-view;
determining, during the tracking, that the first-field-of-view has become obstructed;
responsive to determining that the first-field-of-view has become obstructed:
selecting, with the controller, a second-sensor from the plurality of second
sensors that has a least obstructed view of the object-of-interest among the plurality of second-sensors;
receiving sensor data from the second-sensor including the object-of-interest;

using the sensor data to track the object-of-interest; and 
in a fully autonomous mode to avoid interference or collision with the object-of-interest.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-30 of U.S. Application 15/866,188 filed on April 9, 2020 have been examined. 
Allowable Subject Matter
Claims 1 and 16 are allowed over the prior art of record.
The closest prior art of record is Hu, US 20190236955 A1, Nguyen et al., US 20180107225 A1, Han et al., US 20180101736 A1, and Shimotsuma et al., US 20180047287 A1, hereinafter referred to as Hu, Nguyen, Han, and Shimotsuma respectively.
The following is an examiner’s statement of reasons for allowance:

Hu discloses a first sensor located on a host vehicle and a second sensor located in a different location, wherein the second sensor can supplement object tracking for area that are occluded with respect to the first sensor. 

Nguyen discloses a plurality of sensors mounted on a vehicle for performing object tracking.

Han discloses a plurality of sensors for detecting objects and accounting for an obstructed view of a detected object wherein sensors may be mounted on surrounding infrastructure.

Shimotsuma discloses selecting from a plurality of available sensors based on various criteria.

As to claims 1 and 16, the closest prior art of record either taken individually or in combination with other prior art of record fails to teach or suggest: 

A detection system, comprising:
a first-sensor positioned at a first-location on a host-vehicle, the first-sensor detecting and tracking objects in a first-field-of-view;
a plurality of second-sensors positioned at a plurality of second-locations different than the first-location, each of said plurality of second-sensors detecting objects in its respective second-field-of-view that at least partially overlaps the first-field-of-view;
a controller in communication with the first-sensor and the plurality of second sensors, the controller configured to:
track at least one object-of-interest in the first-field-of-view;
determine determining, during the tracking, that the first-field-of-view has become obstructed;
responsive to determining that the first-field-of-view has become obstructed:
select a second-sensor that has a least obstructed view of the object-of interest among the plurality of second-sensors;
receive sensor data from the second-sensor including the object-of interest;
use the sensor data to track the object-of-interest; and 
operate the host-vehicle in a fully autonomous mode to avoid interference or collision with the object-of-interest.

16. (Currently Amended) A detection method, comprising:
detecting and tracking objects in a first-field-of-view with a first-sensor, the first- sensor positioned at a first-location on a host-vehicle;
detecting objects in a second-field-of-view with a plurality of second-sensors, the
plurality of second-sensors positioned at a plurality of second-locations different than the first-location, the second-field-of-view of each of the plurality of second-sensors at least partially overlapping the first-field-of-view;
tracking, with a controller in communication with the first-sensor and the plurality
of second-sensors, at least one object-of-interest in the first-field-of-view;
determining, during the tracking, that the first-field-of-view has become obstructed;
responsive to determining that the first-field-of-view has become obstructed:
selecting, with the controller, a second-sensor from the plurality of second
sensors that has a least obstructed view of the object-of-interest among the plurality of second-sensors;
receiving sensor data from the second-sensor including the object-of-interest;
using the sensor data to track the object-of-interest; and 
operating the host-vehicle in a in a fully autonomous mode to avoid interference or collision with the object-of-interest.

Claims 2-15 depend from claim , and claims 17-30 depend from claim 16, and are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668